DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application is in condition for allowance except for the presence of claim 30 directed to an invention non-elected without traverse.  Accordingly, claim 30 has been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claim 30.
30. (Cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The instant claims have been found allowable over the closest prior art of record. All objections and rejections previously set forth are withdrawn.
The distinctions between the instant independent claim 1 and the closest prior art of record are explained below:
Thibault does not teach a stopper with a glass transition temperature in the range of -70°C to -45°C and a coefficient of thermal expansion that is less than or equal to 290x10-7/K. Thibault does not teach that the cap is a metal containing cap comprising a solid metal, a metallic alloy, or a polymer metal composite, and that the cap has a CTE of greater than or equal to 260x10-7/K. Thibault does not teach a sealing assembly with a helium leakage rate of less than or equal to -1.4x10-6 cm3/s as the container is cooled to a temperature of less than or equal to -80 °C. 
Eckhoff does not teach an inclined sealing surface between a stopper and a flange of a container. Eckhoff does not teach a stopper with a coefficient of thermal expansion that is less than or equal to 290x10-7/K. Eckhoff does not teach that the cap is a metal containing cap comprising a solid metal, a metallic alloy, or a polymer metal composite, and that the cap has a CTE of greater than or equal to 260x10-7/K. Eckhoff does not teach a sealing assembly with a helium leakage rate of less than or equal to -1.4x10-6 cm3/s as the container is cooled to a temperature of less than or equal to -80 °C.
Horsch does not teach an inclined sealing surface between a stopper and a flange of a container. Horsch does not teach a sealing assembly with a helium leakage rate of less than or equal to -1.4x10-6 cm3/s as the container is cooled to a temperature of less than or equal to -80 °C. Horsch does not teach a stopper with a glass transition temperature in the range of -70°C to -45°C and a coefficient of thermal expansion that is less than or equal to 290x10-7/K.
Malik does not teach an inclined sealing surface between a stopper and a flange of a container. Malik further does not teach a sealing assembly with a helium leakage rate of less than or equal to -1.4x10-6 cm3/s as the container is cooled to a temperature of less than or equal to -80 °C. Malik does not teach a stopper with a glass transition temperature in the range of -70°C to -45°C and a coefficient of thermal expansion that is less than or equal to 290x10-7/K. Malik does not teach a stopper with a glass transition temperature in the range of -70°C to -45°C and a coefficient of thermal expansion that is less than or equal to 290x10-7/K. Malik does not teach that the cap has a CTE of greater than or equal to 260x10-7/K.
Kimura does not teach an inclined sealing surface between a stopper and a flange of a container. Kimura further does not teach a stopper with a glass transition temperature in the range of -70°C to -45°C and a coefficient of thermal expansion that is less than or equal to 290x10-7/K. Kimura does not teach that the cap is a metal containing cap comprising a solid metal, a metallic alloy, or a polymer metal composite, and that the cap has a CTE of greater than or equal to 260x10-7/K. Kimura does not teach a sealing assembly with a helium leakage rate of less than or equal to -80 °C.
Groeger does not teach an inclined sealing surface between a stopper and a flange of a container. Groeger does not teach a stopper with a glass transition temperature in the range of -70°C to -45°C and a coefficient of thermal expansion that is less than or equal to 290x10-7/K. Groeger does not teach that the cap is a metal containing cap comprising a solid metal, a metallic alloy, or a polymer metal composite, and that the cap has a CTE of greater than or equal to 260x10-7/K. Groeger does not teach a sealing assembly with a helium leakage rate of less than or equal to -80 °C.
The distinctions between the instant independent claim 11 and the closest prior art of record are explained below:
Thibault does not teach that the cap is a metal containing cap wherein the material enclosed by the cap includes the flange and a sealing portion of the stopper, wherein the sealing portion of the stopper is disposed between the upper sealing surface of the flange and the metal-containing cap. Thibault does not teach a sealing assembly with a helium leakage rate of less than or equal to -1.4x10-6 cm3/s as the container is cooled to a temperature of less than or equal to -80 °C. Thibault does not teach that the flange has a height that constitutes at least 61% of a combined height of material enclosed by the metal-containing cap.
Eckhoff does not teach an inclined sealing surface between a stopper and a flange of a container. Eckhoff does not teach a cap that is a metal containing cap wherein the material enclosed by the cap includes the flange and a sealing portion of the stopper, wherein the sealing portion of the stopper is disposed between the upper sealing surface of the flange and the metal-containing cap. Eckhoff does not teach that the flange has a height that constitutes at least 61% of a combined height of material enclosed by the metal-containing cap.
Weikart does not teach an inclined sealing surface between a stopper and a flange of a container. Weikart does not teach a sealing assembly with a helium leakage rate of less than or equal to -1.4x10-6 cm3/s as the container is cooled to a temperature of less than or equal to -80 °C.
Kimura does not teach an inclined sealing surface between a stopper and a flange of a container. Kimura does not teach a cap that is a metal containing cap wherein the material enclosed by the cap includes the flange and a sealing portion of the stopper, wherein the sealing portion of the stopper is disposed between the upper sealing surface of the flange and the metal-containing cap. Kimura does not teach that the flange has a height that constitutes at least 61% of a combined height of material enclosed by the metal-containing cap. Kimura does not teach a sealing assembly with a helium leakage rate of less than or equal to -1.4x10-6 cm3/s as the container is cooled to a temperature of less than or equal to -80 °C.
Horsch does not teach an inclined sealing surface between a stopper and a flange of a container. Horsch does not teach a cap that is a metal containing cap wherein the material enclosed by the cap includes the flange and a sealing portion of the stopper, wherein the sealing portion of the stopper is disposed between the upper sealing surface of the flange and the metal-containing cap. Horsch does not teach that the flange has a height that constitutes at least 61% of a combined height of material enclosed by the metal-containing cap. Horsch does not teach a sealing assembly with a helium leakage rate of less than or equal to -1.4x10-6 cm3/s as the container is cooled to a temperature of less than or equal to -80 °C.
Muto does not teach an inclined sealing surface between a stopper and a flange of a container. Muto does not teach a cap that is a metal containing cap wherein the material enclosed by the cap includes the flange and a sealing portion of the stopper, wherein the sealing portion of the stopper is disposed between the upper sealing surface of the flange and the metal-containing cap. Muto does not teach that the flange has a height that constitutes at least 61% of a combined height of material enclosed by the metal-containing cap. Muto does not teach a sealing assembly with a helium leakage rate of less than or equal to -1.4x10-6 cm3/s as the container is cooled to a temperature of less than or equal to -80 °C.
Davis does not teach an inclined sealing surface between a stopper and a flange of a container. Davis does not teach a cap that is a metal containing cap wherein the material enclosed by the cap includes the flange and a sealing portion of the stopper, wherein the sealing portion of the stopper is disposed between the upper sealing surface of the flange and the metal-containing cap. Davis does not teach that the flange has a height that constitutes at least 61% of a combined height of material enclosed by the metal-containing cap. Davis does not teach a sealing assembly with a helium leakage rate of less than or equal to -1.4x10-6 cm3/s as the container is cooled to a temperature of less than or equal to -80 °C.
Wang does not teach an inclined sealing surface between a stopper and a flange of a container. Wang does not teach a cap that is a metal containing cap wherein the material enclosed by the cap includes the flange and a sealing portion of the stopper, wherein the sealing portion of the stopper is disposed between the upper sealing surface of the flange and the metal-containing cap. Wang does not teach that the flange has a height that constitutes at least 61% of a combined height of material enclosed by the metal-containing cap. Wang does not teach a sealing assembly with a helium leakage rate of less than or equal to -1.4x10-6 cm3/s as the container is cooled to a temperature of less than or equal to -80 °C.
The prior art of record does not render obvious the claimed invention. In view of the foregoing, the instant claims are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782